DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
Response to Amendment
The amendments and arguments/remarks filed on 08/25/2021 have been entered and fully considered.
Instant claims 1, 8, 14, and 20 have been amended currently.
Instant claims 2-3, 6-7, and 17 have been cancelled currently.
Currently, instant claims 1, 4-5, 8-16, and 18-23 are pending.

Response to Arguments
Applicant’s arguments/remarks, see p. 6-8 filed 08/25/2021, as well as affidavit filed on 08/25/2021 with respect to the rejection(s) of claim(s) 1 and 14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ingber et al. under 35 USC 103; see new rejections below.  
For clarity, it is the position that Ingber et al. expressly teaches the use of countering chemicals in a fluid state in order to replicate processes using organ chip(s) for analysis of drug efficacy, toxicity, and/or pharmacodynamics (para. [0003]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 8-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0342445 A1 (Ingber et al.).
In regards to instant claims 1, 4-5, and 14-16; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant.  Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise:  a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber, wherein the bottom surface is embedded with an array of microelectrodes for recording of action potentials, and wherein the top surface of the second chamber is placed with at least a pair of electrodes for providing electric field stimulation to the muscle cells.  In an embodiment, Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have opposing positioned inlets (“input port”) and outlets (“output port”) for delivery of fluids to the Microvascular channels (encompassing a type of “additive channels” within said microfluidic device) lined by microvascular endothelium and Interstitial fluid channels (also encompassing a type of “additive channels” within said microfluidic device) lined by organ-specific parenchymal “cells” (“an active region comprising cells”) - e.g. alveolar epithelium, heart muscle, hepatocytes, etc.  Furthermore, Ingber et al. discloses (para. [0064]) that at least one port can be connected to a pump or a syringe, via a tubing (also encompassing “additive channels” that externally attach to a microfluidic device), to facilitate the fluid transfer through the channel and/or to apply a pressure to the channel. Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific binding of a species in the fluid to the inner surface(s) of a channel(s); e.g. the use of a surfactant or a blocking protein for reducing cell or protein adhesion.  
Ingber et al. does not expressly disclose “a fluid sample comprising anticoagulant…” and “a first reagent solution comprising one or more reagents capable of re-activating the coagulation cascade…”. However, Ingber et al. discloses (para. [0029]) the use of culture media and drugs for incubating thin films in order to replicate relaxed and contracted thin films for grading the response of the tissue in the films to different types of drugs:  (encompassing “a fluid sample comprising anticoagulant…” and the use of “a first reagent comprising one or more reagents capable of re-activating the coagulation cascade…”). Ingber et al. teaches (para. [0029]) the use of countering chemicals or reagents in fluid form in order to replicate processes using organ chip(s) for analysis of drug efficacy, toxicity, and/or pharmacodynamics (para. [0003]); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ countering chemicals or reagents like coagulants and anticoagulants for the purpose of observing drug reactions with different types of tissues in order to grade their performance (para. [0029]).

In regards to instant claims 12-13 and 18-19; Ingber et al. discloses (fig. 1 and 11e, and para. [0013]) a lung-on-a-chip comprising “perpendicular” ports and lines for nutrient delivery, waste disposal, and/or creation of a pressure gradient to mimic breathing.

In regards to instant claims 8-9 and 20-22; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant (“A system …”). Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise: a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber, wherein the bottom surface is embedded with an array of microelectrodes for recording of action potentials, and wherein the top surface of the second chamber is placed with at least a pair of electrodes for providing electric field stimulation to the muscle cells. In one embodiment, Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have opposing positioned inlets (“input port”) and outlets (“output port”) for delivery of fluids to the Microvascular channels (encompassing a type of “additive channels” within said microfluidic device) lined by microvascular endothelium and Interstitial fluid channels (also encompassing a type of “additive channels” within said microfluidic device) lined by organ-specific parenchymal cells - e.g. alveolar epithelium, heart muscle, hepatocytes, etc. Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific binding of a species in the fluid to the inner surface(s) of a channel(s); e.g. the use of a surfactant or a blocking protein for reducing cell or protein adhesion. Furthermore, Ingber et al. discloses (para. [0064]) that at least one port can be connected to a pump or a syringe, via a tubing (also encompassing “additive channels” that externally attach to a microfluidic device), to facilitate the fluid transfer through the channel and/or to apply a pressure to the channel.
Ingber et al. does not expressly disclose “a fluid sample comprising anticoagulant…” and “a first reagent solution comprising one or more reagents capable of re-activating the coagulation cascade…”. However, Ingber et al. discloses (para. [0029]) the use of culture media and drugs for incubating thin films in order to replicate relaxed and contracted thin films for grading the response of the tissue in the films to different types of drugs:  (encompassing “a fluid sample comprising anticoagulant…” and the use of “a first reagent comprising one or more reagents capable of re-activating the coagulation cascade…”). Ingber et al. teaches (para. [0029]) the use of countering chemicals or reagents in fluid form in order to replicate processes using organ chip(s) for analysis of drug efficacy, toxicity, and/or pharmacodynamics (para. [0003]); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ countering chemicals or reagents like coagulants and anticoagulants for the purpose of observing drug reactions with different types of tissues in order to grade their performance (para. [0029]).

In regards to instant claims 10-11 and 23; Ingber et al. discloses (fig. 1 and 11e, and para. [0013]) a lung-on-a-chip comprising “perpendicular” ports and lines for nutrient delivery, waste disposal, and/or creation of a pressure gradient to mimic breathing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797